Appleton, C. J.
The complainant in his bill alleges that at the March term, 1855, of this court, holdeirat Augusta, in and for the county of Kennebec, he recovered judgment against the defendant, John McGillicuddy, for one hundred and eighteen dollars and sixty cents, debt or damage, and nine dollars and fifty-four cents, costs of suit; that he sued this judgment at the August term, 1872, of the court for Kennebec County, and recovered a new judgment thereon against said McGillicuddy, for two hundred and fifty-two dollars and nine cents, debt or damage, and eleven dollars and fifty-seven cents, costs of suit; that execution issued on said judgment, and was placed in the hands of Thomas Littlefield, sheriff of the county of Androscoggin, of which county these defendants are residents, who made return, that with the execution he demanded of the debtor money or property, to satisfy the same, who replied that he had neither money nor property of any kind; whereupon, on- the twenty-fourth day of November, 1872, said sheriff made his return on said execution, that he could find no money, nor any goods or chattels of said McGillicuddy, to satisfy said execution, and returned the same in no part satisfied; that since said first judgment “said McGillicuddy has purchased the following parcels of land, and paid the consideration in each case himself, and to keep the same from his creditors, had the deeds made running to his wife,” the other defendant — said parcels being particularly described. Then follows a general prayer for relief.
To this bill the defendants file a general demurrer, and specify numerous grounds of objections upon which they jnsist it can be sustained.
I. The return of the sheriff on the execution that “he could find no money, nor any goods or chattels of the said John McGillicuddy to satisfy the same,” and that he “returned the said execution in no part satisfied” is sufficient to authorize the institution of this bill. It is the return of nulla iona and nothing else.
II. The allegations in the bill that the husband purchased the land and paid the .consideration himself, and had the deeds made *271running to the wife to keep the land conveyed from his creditors, bring the case within R. S., c. 61, § 1, which provides that “when payment was made for property conveyed to her (the wife) from the property of her husband, or it was conveyed to her without a valuable consideration made therefor, it may be taken as the property of her husband, to pay his debts contracted before such purchase.” The natural meaning of the language of the bill is that the purchase was made with the property of the husband.
III. It is enough if the allegations in the bill contain all the requirements of the statute. It is sufficient that the property conveyed to the wife, was paid for from the property of the husband, and that the debt was contracted before such purchase. This is alleged. It is not required that there should be the allegations of any fraudulent design or purpose on the part of the wife. It is sufficient that the wife has received a conveyance of property purchased with the means of the husband to authorize its being taken for antecedent debts, the wife having paid no valuable consideration therefor.
IV. Though the plaintiff may have a remedy at law, it does not prevent his resort to equity. The complainant was not required to resort to a levy, as the title was never in the husband. Howe v. Bishop, 3 Metc., 26; Low v. Marco, 53 Maine, 45; Des Brisay v. Hogan, 53 Maine, 554.
V. This is not a bill for a discovery. It is included in a writ in which the respondents are summoned to answer to this complainant in a bill in equity. The defendants have a right to answer each and all the material allegations in the bill. The summons to answer may be regarded, on demurrer, as a sufficient general interrogatory under our rules, the bill itself showing a good ground of action. This is a bill for relief and its allegations being admitted, show the complainant is entitled to the relief for which he prays.

Demurrer overruled. Decree for relief as prayed for in the hill.

■ Cutting, Dickerson, Barrows, Daneorth and Virgin, JJ., concurred.